This case involves an action of trespass, quare clausum, and comes up on motion by the plaintiff. The issue as stated by the defendant is as follows: Did Allen A. Fiske have the right to cross the property of the plaintiff within the limits of the travelled way on March 16, 1915, by rights acquired by him or his grantors by adverse possession, i. e., a private right of way across the homestead farm of the plaintiff?
The report of the evidence contains two hundred and fifty-one pages and involves pure questions of fact. In view of the conclusion to which a careful reading of the report inevitably leads, an analysis of the testimony, upon which the conclusion is based, is unnecessary and beyond the limits of any reasonable rescript.
The elements which enter into proof of a prescription right are too well established to require recital. The defendant’s evidence utterly fails to show that continued adverse use which, in twenty years, ripens into a prescriptive title. As it was incumbent for him to show this in order to maintain his verdict, the entry must be: Motion sustained. New trial granted. Hale & Hamlin, for plaintiff. William E. Whiting, for defendant.